FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-14-00165-CV

                                 Trial Court No. CV-12-9413-A

Rodger C. Fussell

Vs.

D.D.B. Chicken Ranch, L.L.C.
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Motion fee                                   $10.00   April G. Prince
Clerk's record                              $320.00   Attorney George Pigg
Reporter's record                            $51.00   April Gregston Prince
Required Texas.gov efiling fee               $20.00   April G. Prince
Filing                                      $100.00   April G. Prince
Indigent                                     $25.00   April G. Prince
Supreme Court chapter 51 fee                 $50.00   April G. Prince
TOTAL:                                      $576.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 9th day of January 2015, A.D.

                                                CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk